838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Sidney HILL, Jr., Plaintiff-Appellant,v.PRINCE EDWARD COUNTY JAIL, Gene Southall, Sheriff,Defendants-Appellees.
No. 87-7713.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1987.Decided Jan. 27, 1988.

Raymond Sidney Hill, Jr., appellant pro se.
Before MURNAGHAN, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Raymond Sidney Hill, Jr., filed a 42 U.S.C. Sec. 1983 complaint which was dismissed for failure to respond to certain interrogatories as required by the district court.  The dismissal was affirmed on appeal.  Hill v. Prince Edward County Jail, No. 86-7717 (4th Cir.  Mar. 6, 1987).  Thereafter, Hill filed a "Motion to Appeal Dismissed Action."    The district court denied Hill's motion as the matter had been appealed and the dismissal affirmed.  On appeal Hill challenges the denial of his motion.


2
Hill's motion presents no ground for vacating the earlier judgment under Fed.R.Civ.P. 60.  Upon review of the record and the district court's order, we find this appeal to be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Hill v. Prince Edward County Jail, C/A No. MISC 86-290-N (E.D.Va. Aug. 12, 1987).


3
AFFIRMED.